Citation Nr: 0609292	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  99-12 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
January 1952.  Although he served during the Korean War, he 
did not have service on the Asian mainland.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Cleveland, Ohio.  The record reflects that this 
claim has been previously remanded in October 2000, December 
2001, and again in June 2004.  The claim has once again been 
returned to the Board for review.

In September 2001, a hearing on appeal was held in Cleveland, 
Ohio, (Travel Board hearing), before the undersigned, who is 
the Veterans Law Judge designated by the Chairman to conduct 
that hearing. 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran was not in combat and does not have a 
competent diagnosis of PTSD based upon a verified stressor 
from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the appellant was informed of the VCAA 
in a letter sent from the Appeals Management Center (AMC) in 
August 2004.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the appellant being informed of the VCAA 
and its requirements.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board, the RO, and 
the AMC) have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and the Board's previous remands.  In each 
instance, the VA has discussed what the appellant needed to 
present in the form of evidence that would allow for him to 
succeed with his appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the VA 
scheduled the veteran for a detailed psychiatric examination 
on two different occasions.  The record reflects that the 
veteran was notified of those examinations.  However, the 
veteran did not appear.  If the veteran fails without 
adequate reason to respond to an order to report for a VA 
medical examination within one year from the date of request, 
the claim for such benefits will be considered abandoned.  38 
C.F.R. § 3.158 (2005).  Furthermore, 38 C.F.R. § 3.655 (2005) 
provides that when a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original claim, the claim shall be rated based on the 
evidence of record.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etcetera.  
38 C.F.R. § 3.655(a) (2005).

The Board finds that the VA has met its duty to assist the 
veteran in obtaining a medical examination of the veteran.  
Unfortunately, it is the veteran who has abrogated his duty 
by failing to report for numerous physical examinations.  
Such a failure has prevented the VA from determining whether 
he suffers from PTSD which might qualify him for service 
connection benefits.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the VA 
obtained the veteran's available medical treatment records, 
including those from the Social Security Administration, and 
those other records that the VA was made aware thereof.  As 
such, the VA obtained those records and they have been 
included in the claims folder, available for review.  Given 
the foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records and the Board's development instructions in 
the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  To explain it a different way, 
notice as to the assignment of an effective date is not 
required because the claim for service connection is being 
denied at this time and no effective date is being set.  
Hence, the veteran is not prejudiced by the lack of this 
element of notice.  Mayfield.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the appellant is 
not prejudiced by the Board's consideration of his claim as 
VA has already met all notice and duty to assist obligations 
to the appellant under the VCAA.  In essence, the appellant 
in this case has been notified as to the laws and regulations 
governing service connection claims.  He has been advised of 
the evidence considered in connection with his appeal and 
what information VA and the appellant would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the appellant's 
claim.  Thus, the Board finds that there has been no 
prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2005), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service- 
connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The record reflects the veteran served during the Korean War.  
The veteran's military occupational specialty (MOS) was that 
of 4345 - light truck operator/dispatcher/chauffeur.  His DD 
Form 214 notes that the veteran was not issued any personal 
or unit awards, decorations, or ribbons.  The veteran was not 
eligible for a Good Conduct Medal due to the short period of 
service in which the veteran served.  The official records do 
not show that the veteran was awarded a personal or unit 
valour award, such as a Bronze Star Medal for Valor, a Purple 
Heart Medal, or a Presidential Unit Citation.  The record 
also does not show that the veteran fired his personal weapon 
at the enemy such that he might have been awarded a Combat 
Infantryman Badge or a similar award from the US Army.

The veteran has asserted that he now suffers from PTSD and 
that such a disorder has been caused by his exposure to 
wounded individuals while at the 155th Tokyo Army Hospital, 
the Valley Forge Army Hospital, and the Boston Army Base 
hospital.  In a written statement provided in October 1998, 
the veteran stated that he was hospitalized at the Boston 
Army Base hospital in July 1952.  During his tenure at the 
hospital, the veteran contended that he visited other wards 
of the hospital where he was exposed to Korean War service 
members who had been injured.  He wrote that he witnessed a 
"stomach blown open", an "arm blown off", and a "head 
pushed in".  

This statement is different from his testimony provided to 
the Board in September 2001.  During that hearing, the 
veteran stated that he saw wounded individuals at the Valley 
Forge Army Hospital, not the Boston Army Hospital.  He also 
testified that he saw wounded soldiers while hospitalized at 
the 155th Tokyo Army Hospital.  He further testified that 
because of seeing these wounded individuals, he now suffered 
from depression, "stress", nightmares, sleep disturbance, 
panic attacks, crying spells, and anger.  

The veteran has been asked to provide any type of information 
that would verify his exposure to these possible stressful 
occurrences.  He has remained silent as to these inquiries.  
He has not provided any pictures, letters, or buddy 
statements that would confirm his exposure.  He has not 
provided the names of any other individuals who could be 
contacted to corroborate his assertions.  

The claimant's service medical records show that his 
psychiatric evaluation was "normal" on service entrance 
examination; that he entered service on December 15, 1950; 
that he underwent basic training at Camp Breckenridge; that 
he arrived in Japan on June 8, 1951, but was never assigned 
to a unit.  They further report that he was admitted to the 
155th Station Hospital, Yokohama, Japan, on June 19, 1951, 
because of chronic bilateral keratitis; and that he was 
evacuated, by air, on June 29, 1951, and admitted to Valley 
Forge Army Hospital on July 6, 1951.  Following treatment at 
that facility, the claimant appeared before a Physical 
Evaluation Board on December 18, 1951, which found him unfit 
for further service due to chronic recurrent bilateral 
keratitis that existed prior to service entry.  The veteran's 
service medical records are silent for complaints, treatment, 
findings, or diagnosis of a psychiatric disability during his 
period of active service.  He was administratively separated 
from service due to a physical disability on January 16, 
1952.

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting 
evidence that the claimed inservice 
stressor actually occurred; and (3) a 
link, established by medical evidence, 
between the current symptoms and the 
claimed inservice stressor.

38 C.F.R. § 3.304(f) (2005).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2005).

The veteran's principal claimed stressor is the exposure of 
the veteran to combat-wounded servicemen while he was in 
hospital in the Occupation Zone of Japan and in CONUS.  In 
this situation, the veteran was not in receipt of any awards 
and/or decorations that would suggest that he participated, 
i.e., fired a weapon, in actual combat with the enemy.  The 
veteran's military occupational specialty is not one that 
would normally be involved in combat situations.  Moreover, 
the Department of the Army has not confirmed the basic facts 
surrounding the veteran's claimed stressors.  Neither the VA 
nor the service department has been able to confirm the 
veteran's story that he came into contact with service 
members who were wounded in Korea.  

Additionally, despite the veteran's assertions, he has not 
provided any documents or statements from other individuals 
he might have met while in hospital that could verify his 
claimed stressors.  He has not proffered any letters that he 
might have written while in hospital that would have had 
comments concerning what he witnessed.  

To make sure that the veteran fully understands what the 
Board is saying - none of the incidents claimed by the 
veteran could be verified.  The veteran has remained vague 
with regard to such pertinent facts as names, dates, and 
locations.  In fact, the veteran's recitation of the facts 
have changed over the course of the appeal.  He first 
maintained that he had experienced his claimed stressors 
while located at the Boston Army Hospital in July 1952.  He 
then changed his story saying that he witnessed the wounded 
individuals while at the Valley Forge Army Hospital in 1951.  
The Board would point out that the veteran was discharged 
from the Army in January 1952, six months prior to witnessing 
wounded individuals in July 1952 in Boston.  Also, he has 
never commented on whether any verifiable person was with him 
at the time any of the "stressful" events occurred, the date 
it happened, or other information that would help in the 
confirmation of his story.  Moreover, the file contains no 
other independent credible evidence, such as statements from 
fellow hospital mates, as to the occurrence of the alleged 
events.

The Board recognizes that it has a duty to assist the veteran 
in obtaining additional information that may benefit or 
support his claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The claims folder indicates that, on numerous 
occasions, the VA has attempted to obtain additional 
information from the veteran concerning his claimed 
stressors.  With the limited information provided by the 
veteran, the VA sought corroboration through a request for 
assistance from the US Army.  

Unfortunately for the veteran, the US Army has not been able 
to authenticate any of the veteran's narrative.  To the 
Board, it appears that the veteran has remained passively 
disinterested in providing assistance and has not provided 
information that is essential in obtaining the verifying 
evidence he alludes thereto.  See also Gobber v. Derwinski, 2 
Vet. App. 470 (1992); Olson v. Principi, 3 Vet. App. 480 
(1992).

The veteran may assert that because he has been treated for a 
psychiatric disability he believes to be PTSD, which should 
be enough to prevail on his claim.  It is true that the 
veteran has received treatment for a psychiatric disorder.  
However, the veteran has not been specifically diagnosed with 
PTSD.  The VA has tried on two separate occasions to have the 
veteran examined by a psychiatrist in order to determine 
whether the veteran now suffers from PTSD.  On both occasions 
the veteran has failed to appear at his local VA Medical 
Center for the examinations.  Because he has not reported and 
undergone additional testing, it is uncertain to what extent 
the veteran actually meets the criteria for PTSD.  Where the 
VA determines that the veteran did not engage in combat with 
the enemy, or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Zarycki, 
supra.

The Court held in West, supra, in effect, that a psychiatric 
evaluation that is based on an incomplete or questionable 
history is inadequate for rating purposes and frustrates the 
efforts of judicial review.  Reviewing Zarycki and West 
together, it appears that in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel and, once such a stressor is 
established, whether it is sufficient to give rise to PTSD is 
a medical determination.  Thus, if an examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  Because 
the Board can find no verifiable stressor, and since the 
veteran has not been cooperative in appearing before a VA 
psychiatrist who could confirm a diagnosis of PTSD, it would 
be pointless to conduct "ancillary testing" to further 
corroborate his assertions.  The Board further concludes that 
any attempts to corroborate claimed stressors through other 
government agencies would also be fruitless.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, supra, the claimant submitted evidence that his 
unit was subjected to rocket attacks.  The Court pointed out 
that corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  Indeed, as noted above, VA has been 
unable to confirm his allegations.

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, a verifiable 
stressor to support a diagnosis of PTSD has not been shown.  
While the veteran has been treated for PTSD-like symptoms and 
manifestations, the veteran has not provided sufficiently 
detailed information relating to his examples of stressors to 
allow for corroboration, and, a diagnosis of psychiatric 
condition that might be PTSD, without verified stressors 
relating the disorder to military service, is insufficient to 
establish entitlement to service connection.  The Board finds 
therefore that there is not sufficient evidence to place the 
evidence in equipoise as to whether the veteran suffers from 
PTSD related to his military service.  On the basis of these 
findings and following a full review of the record, the Board 
concludes that the record does not show that the veteran has 
PTSD related to his experiences in conjunction with the 
Korean War, and service connection for PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


